Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of directing the examination before trial of the defendant corporation, by its treasurer, with regard to the matters designated items 1, 2, 3 and 4. Examination to proceed on five days’ notice at Kings County Special Term, Part 2. We are of opinion that the examination, to the extent granted herein, is necessary and material for the preparation of the plaintiff’s case for trial. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.